Case 1:18-cv-20394-RNS Document 33-2 Entered on FLSD Docket 06/11/2019 Page 1of1

CERTIFICATE OF GOOD STANDING

 

United States of America
\ss. David E. Morrison

Northern District of Illinois

I, Thomas G. Bruton , Clerk of the United States District Court
for the Northern District of Illinois,

DO HEREBY CERTIFY That David E. Morrison
was duly admitted to practice in said Court on (12/16/1993)
and is in good standing as a member of the bar of said court.

Dated at Chicago, Illinois
on (06/11/2019 )

Thomas G won

By: David A. Jozwiak
Deputy Clerk
